Title: To Alexander Hamilton from Samuel P. Broome, 16 December 1790
From: Broome, Samuel P.
To: Hamilton, Alexander


New Haven [Connecticut] December 16, 1790. “… You have frequently been so good as to mention to me that, whenever or wherever, an object should present itself within the limits of your disposal, and the reach of my humble abilities, you woud interest yourself in my behalf. I do not mean Sir to dictate or offend but permit me to suggest to you that in case any Gentlemen shall receive foreign appointments & they of your particular acquaintance perhaps you could obtain by a single word, a situation under them which some young man or other must receive.… I am now in Connecticut & expect to be admitted at the next or its succeeding Court in which case I should embrace any offer you might confer with more readiness, as I shall certainly consider that my profession must eventually be my object.…”
